Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 9 recite the limitation “a desired time” it is unclear what time is limited by the limitation desired. 

Claim Interpretation
With respect claims 1 and 9 the claims recite the limitation “time scanning,” the written description defines that claim term to mean counting a number of times of radioactivity decays on a predetermined time duration basis and on each energy band basis. Said definition is used for application of prior art in the rejections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara (JP 2005-249667) see attached machine translation.

With respect to claims 1 and 9, Nakahara teaches a radioactivity measurement method comprising: measuring radioactivity while performing energy (paragraph 0017-18, further see intensity or ray energy claim 1) scanning and time scanning (see time shown in Fig. 3); generating database (see paragraph 0017-18,0027-28, or claim 1 of Nakahara) from data sets about time-energy relationships obtained from the time scanning and energy scanning; and obtaining, from the database, a radioactivity measurement value at a desired time (see paragraphs 0015, 0020, 0036, high speed evaluation 0045)

With respect to claim 7, Nakahara teaches a radioactivity measurement method comprising: measuring a nuclide-based radioactivity decay characteristic at each of a plurality of times (see delta t paragraph 0010) during a first time period (t1 or first measurement), thereby to form database (see paragraph 0017-18,0027-28, or claim 1 of Nakahara); and using the database to estimate (see simulating paragraph 017 and 

With respect to claim 2-3, 8, and 10-11, Nakahara teaches estimating the nuclide-based radioactivity decay characteristic includes using a data random extraction technique (see Monte Carlo method paragraph 9-10).

Claims 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (KR Pub No. 1020110055870), see attached machine translation.

With respect to claims 1, 7 and 9, Kang teaches a radioactivity measurement method comprising: measuring radioactivity while performing energy scanning (see threshold scan detailed description paragraph 0023) and time scanning (see exposure time measurement paragraph 22); generating database (see raw data detailed description paragraph 73 and data file, data construct paragraph 0078) from data sets about time-energy relationships obtained from the time scanning and energy scanning; and obtaining (see estimating and estimating unit 130), from the database, a radioactivity measurement value at a desired time (see time of convenient estimated detailed description paragraphs 79).

Claims 1, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berezin et al. (US 20160161425).

With respect to claims 1, 7 and 9, Berezin teaches a radioactivity measurement method comprising: measuring radioactivity while performing energy scanning (see magnitude paragraph 0108,) and time scanning (see measurements of each time period paragraph 0166); generating database (see paragraph 0166) from data sets about time-energy relationships obtained from the time scanning and energy scanning; and obtaining (see estimating properties paragraph 0166), from the database, a radioactivity measurement value (see determine identify value of value of property, for example paragraph 0181) at a desired time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (JP 2005-249667) in view of Platt et al. (US 20140158893).

	With respect to claims 4 and 12, Nakahara does not teach the dividing the range. Platt teaches the energy scanning is performed in a state in which a measurement energy range is divided (see channels and sub channels paragraphs 0033-35) into a plurality of energy bands having the same band width. It would have 

	With respect to claims 5 and 13, Nakahara teaches the time scanning is performed to count (in seconds see dose measured in ms) a time (time of actual emission) of radioactivity decay on a predetermined time duration basis (time of detections and measurements are performed). Platt teaches the energy band basis. It would have been obvious to one of ordinary skill at the time of the invention to use the channels on Platt in the scanning or Nakahara for the benefit of improved accuracy.

	With respect to claim 6 and 14, Nakahara does not teach the number of data sets. Databases are known to include 3 to 6 thousand sets of which the Examiner takes Official Notice. It would have been obvious to one of ordinary skill at the time of the invention to modify Nakahara to use a data set of 3000 in order to accurately estimate the measured detections and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN FIN/Examiner, Art Unit 2884